     8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 1 of 17 - Page ID # 1



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF NEBRASKA


ZACH HILLESHEIM,
                                                    Case No. _______________
              Plaintiff,

v.
                                                             COMPLAINT
NEBRASKA FURNITURE MART, INC.,
                                                         Injunctive Relief Sought
              Defendant



       Plaintiff Zach Hillesheim, by and through the undersigned counsel, brings this ac-
tion against Nebraska Furniture Mart, Inc., a Nebraska business corporation, for viola-
tions of the Americans With Disabilities Act, 42 U.S.C. § 12181, et seq. (the “ADA”) and
its implementing regulations, and alleges as follows:

                                    INTRODUCTION

       1.     Plaintiff brings this civil rights action against Defendant for failing to de-
sign, construct, and/or own or operate facilities that are fully accessible to, and inde-
pendently usable by, persons with disabilities.
       2.     Defendant owns the retail complex known as “Nebraska Furniture Mart”
which to the extent it was constructed and first occupied after January 26, 1993 or was
altered after January 26, 1993 was required to be designed and constructed to be readily
accessible to persons with disabilities. To the extent “Nebraska Furniture Mart” was not
constructed or altered before January 26, 1993, it was required to remove barriers to ac-
cess to the extent barrier removal was readily achievable. “Nebraska Furniture Mart”
contains architectural barriers to accessibility.


                                             -1-
    8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 2 of 17 - Page ID # 2



       3.     The violations alleged in this complaint occurred at “Nebraska Furniture
Mart”. The “Nebraska Furniture Mart” Campus is associated with several addresses in-
cluding 700 S 72nd St; 7312 Jones St.; 7309 Jones St.; and 402 Rose Blumkin Dr.; all lo-
cated in Omaha, Nebraska.
       4.     Defendant’s failure to provide equal access to “Nebraska Furniture Mart”
violates the mandates of the ADA to provide full and equal enjoyment of a public ac-
commodation’s goods, services, facilities, privileges, and advantages.
       5.     Defendant’s conduct constitutes an ongoing and continuous violation of the
law.
       6.     Accordingly, Plaintiff seeks a declaration that Defendant’s facilities violate
federal law and an injunction requiring Defendant to make modifications to the facilities
so that they are fully accessible to, and independently usable by, individuals with disabili-
ties. Plaintiff further requests that the Court retain jurisdiction over this matter for a peri-
od to be determined to ensure that Defendant continues to comply with the relevant
requirements of the ADA.

                            JURISDICTION AND VENUE

       7.     Jurisdiction of this Court arises under 28 U.S.C. §§ 1331 and 1343(a)(3).
This action includes federal law claims brought pursuant to Title III of the Americans
with Disabilities Act, 42 U.S.C. §§ 12181–12189. The Court has the jurisdiction to issue
a declaratory judgment pursuant to 28 U.S.C. § 2201 and Fed R. Civ. P. 57.
       8.     Venue in this judicial district is proper because Defendant is located and
transacts business within this judicial district and has sufficient contacts to be subject to
personal jurisdiction in this judicial district, and because this is the judicial district in
which the acts and omissions giving rise to the claims occurred.



                                             -2-
    8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 3 of 17 - Page ID # 3



                                        PARTIES

       9.     Plaintiff Zach Hillesheim is a resident of the city of Omaha, Nebraska.
       10.    Plaintiff suffers from, and all times relevant hereto has suffered from, a le-
gal disability as defined by the ADA, 42 U.S.C. § 12102(2). Plaintiff is therefore a mem-
ber of a protected class under the ADA, under the regulations implementing the ADA set
forth at 28 C.F.R. § 36.101 et seq.
       11.    Plaintiff Hillesheim was paralyzed as an infant while undergoing surgery to
address a congenital heart defect. During the surgery, his spine was severed, paralyzing
him below the waist. Mr. Hillesheim cannot walk and uses a wheelchair for mobility. As
a person with a disability, Mr. Hillesheim has a personal interest in having full and equal
access to places of public accommodation and to the goods, services, facilities, privileges,
advantages or other things offered therein.
       12.    Defendant Nebraska Furniture Mart, Inc., a Nebraska business corporation,
is the owner and lessor of the real property and improvements which are the subject of
this action, the retail complex known as “Nebraska Furniture Mart”, a place of public ac-
commodation within the meaning of the ADA, located at the street addresses of 700 S
72nd St, Omaha, NE 68114; 7312 Jones St., Omaha, NE 68114; 7309 Jones St., Omaha,
NE 68114; and 402 Rose Blumkin Dr., Omaha, NE 68114.

                             FACTUAL BACKGROUND

       13.    On January 28, 2019 Plaintiff Hillesheim visited the retail complex “Ne-
braska Furniture Mart” in Omaha, Nebraska. The complex is made up of separate build-
ings housing different departments. “Nebraska Furniture Mart” holds itself out as a retail
campus, and provides an “Omaha Campus Map” which includes buildings on multiple
properties IDs shows as a single retail complex or campus.


                                              -3-
    8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 4 of 17 - Page ID # 4



       14.    When Plaintiff drove to “Nebraska Furniture Mart” the customer parking
lot(s) contained over 1001 total parking spaces and 36 parking spaces reserved through
paint or signage as accessible parking spaces. Plaintiff drove through each portion of the
parking lot(s) except the customer parking across Rose Blumkin Drive from the main
warehouse and showrooms. The customer parking lot across Rose Blumkin Drive from
the main warehouse and show rooms had approximately 359 parking spaces. The parking
area near Mrs. B’s had approximately 115 parking spaces. The west parking area had ap-
proximately 351 parking spaces. The south west parking area had approximately 189
parking spaces. The south parking area had approximately 283 parking spaces, and the
east parking area had approximately 87 parking spaces. If all of the parking areas are
considered separate parking facilities (but not including the customer parking across Rose
Blumkin Drive) then Defendant is required to have 30 accessible parking spaces. If the
customer parking lot across Rose Blumkin Drive is also included in the campus, then the
“Nebraska Furniture Mart” Campus needs a total of 38 accessible parking spaces.
       15.    There was a group of 8 parking spaces reserved as accessible parking spac-
es near the electronics department on the west side of “Nebraska Furniture Mart”. The
access aisles serving these parking spaces were too narrow for Plaintiff to use effectively.
The curb ramp providing access to the sidewalk near the reserved parking spaces was ex-
cessively steep.
       16.    There was a group of 6 parking spaces reserved through posted signage as
accessible parking spaces near the electronics department on the west side of “Nebraska
Furniture Mart”. Plaintiff could not use these parking spaces, as all of these reserved
parking spaces lacked adjacent access aisles. These parking spaces were also reserved
through signage posted lower than 5 feet above the surface of the parking lot.




                                           -4-
    8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 5 of 17 - Page ID # 5



       17.    There was a group of 5 parking spaces reserved as accessible parking spac-
es on the south end of the west building at “Nebraska furniture Mart”. The curb ramp
providing wheelchair access to the surrounding sidewalk emptied directly into a reserved
parking space rather than an accessible route.
       18.    Near the skyway between the two buildings, there were 3 parking spaces
reserved as accessible parking spaces. 2 of the 3 reserved parking spaces lacked an adja-
cent access aisle.
       19.    Near the east building there were 4 parking spaces reserved as accessible
parking spaces through paint on the surface of the parking lot. These parking spaces and
their adjacent access aisles were sloped and were not reserved through posted signage.
       20.    There were 6 parking spaces reserved as accessible parking spaces on the
east side of the west building. A ramp projected into the access aisle serving 2 of these
reserved parking spaces, creating steep slopes.
       21.    There were 4 parking spaces reserved as accessible parking spaces by Mrs.
B’s Clearance Center and Factory Outlet that were reserved with signs posted lower than
60 inches above the surface of the parking lot.
       22.    Images in Exhibit A to this Complaint depict the parking lot(s) at “Nebras-
ka Furniture Mart” as it appeared on Plaintiff’s January 28, 2019 visit.
       23.    In light of the architectural barriers at “Nebraska Furniture Mart”, and the
fact Plaintiff perceives he cannot access the premises on an equal and independent basis,
while Plaintiff wants to return to patronize “Nebraska Furniture Mart”, he will continue
to be injured in the future if he visits, until Defendant alters the premises to remove the
architectural barriers. Plaintiff would like to be able to patronize “Nebraska Furniture
Mart”, but he cannot, and these architectural barriers stop him from doing so. He plans to




                                           -5-
    8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 6 of 17 - Page ID # 6



return and patronize “Nebraska Furniture Mart” when he learns that the premises have
been made fully accessible to persons who use wheelchairs for mobility.
       24.    Plaintiff has personal knowledge of barriers which result in him not being
able to access Defendant’s premises independently on a full and equal basis because of
his disabilities, due to the physical barriers to access and violations of the ADA that exist
at Defendant’s premises. As a result of Defendant’s non-compliance with the ADA,
Plaintiff cannot independently access the facilities and/or is excluded from full and equal
enjoyment of the goods, services, privileges, advantages, and/or accommodations offered
therein.
       25.    Plaintiff Hillesheim’s desire to visit “Nebraska Furniture Mart” in the fu-
ture is lessened because of his knowledge that barriers exist at the premises which affect
him on the basis of his disability. Plaintiff Hillesheim intends to return to “Nebraska Fur-
niture Mart”. He plans to return and patronize “Nebraska Furniture Mart” when he learns
that the premises have been made fully accessible to persons who use wheelchairs for
mobility.
       26.    Plaintiff Hillesheim is a resident of Omaha, Nebraska, and he plans to con-
tinue visiting businesses in the greater Omaha area in the future and would enjoy being
able to patronize Defendant’s retail complex.
       27.    Plaintiff Hillesheim attempted to access Defendant’s premises but could not
do so independently on a full and equal basis because of his disabilities, due to the physi-
cal barriers to access and violations of the ADA that exist at Defendant’s premises. As a
result of Defendant’s non-compliance with the ADA, Plaintiff Hillesheim cannot inde-
pendently access the facilities and/or is excluded from full and equal enjoyment of the
goods, services, privileges, advantages, and/or accommodations offered therein.




                                            -6-
    8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 7 of 17 - Page ID # 7



              THE ADA AND ITS IMPLEMENTING REGULATIONS

       28.      On July 26, 1990, President George H.W. Bush signed into law the ADA,
42 U.S.C. § 12101, et seq., a comprehensive civil rights law prohibiting discrimination on
the basis of disability. In its findings, Congress determined that, among other things:
             a. Some 43 million Americans have one or more physical or mental disabili-
                ties, and this number is increasing as the population as a whole grows older;
             b. Historically, society has tended to isolate and segregate individuals with
                disabilities, and, despite some improvements, discrimination against indi-
                viduals with disabilities continues to be a serious and pervasive social prob-
                lem;
             c. Discrimination against individuals with disabilities persists in such critical
                areas as employment, public housing accommodations, education, transpor-
                tation, communication, recreation, institutionalization, health services, vot-
                ing, and access to public services;
             d. Individuals with disabilities continually encounter various forms of dis-
                crimination; and
             e. The continuing existence of unfair and unnecessary discrimination and
                prejudice denies people with disabilities the opportunity to compete on an
                equal basis and to pursue those opportunities for which our society is justly
                famous, and costs the United States billions of dollars in unnecessary ex-
                penses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1)–(3), (5), (9).

       29.      Congress explicitly stated that the purpose of the ADA was to:




                                              -7-
   8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 8 of 17 - Page ID # 8



             a. Provide a clear and comprehensive mandate for the elimination of discrimi-
                nation against individuals with disabilities;
             b. Provide clear, strong, consistent, enforceable standards addressing discrim-
                ination against individuals with disabilities; and
             c. Invoke the sweep of congressional authority, including the power to en-
                force the Fourteenth Amendment and to regulate commerce, in order to ad-
                dress the major areas of discrimination faced day-to-day by individuals
                with disabilities.
42 U.S.C. § 12101(b)(1), (2), (4).
       30.      Title III of the ADA prohibits discrimination in the activities and facilities
of places of public accommodation, and requires places of public accommodation to
comply with ADA standards and to be readily accessible to, and independently usable by,
individuals with disabilities. 42 U.S.C. § 12181–89.
       31.      The ADA provided places of public accommodation one and one half years
from its enactment to implement its requirements. The effective date of Title III of the
ADA was January 26, 1992 (or January 26, 1993 if a business had 10 or fewer employees
and gross receipts of $500,000 or less). 42 U.S.C. § 2181; 28 C.F.R. § 36.508(a).
       32.      Pursuant to the mandates of 42 U.S.C. § 12134(a), the Department of Jus-
tice (“DOJ”) promulgated federal regulations to implement the requirements of Title III
of the ADA, which are codified at 28 C.F.R. Part 36. Appendix A of the 1991 Title III
regulations (republished as Appendix D to 28 C.F.R. Part 36) contains the ADA Stand-
ards for Accessible Design, which were based upon the ADA Accessibility Guidelines
(“1991 ADAAG”) published by the Access Board on the same date. Public accommoda-
tions were required to conform to these regulations by January 26, 1992 (or January 26,




                                              -8-
    8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 9 of 17 - Page ID # 9



1993 if a business had 10 or fewer employees and gross receipts of $500,000 or less). 42
U.S.C. § 12181, et seq.; 28 C.F.R. § 36.508(a).
       33.    In 1994, the Access Board began the process of updating the 1991 ADAAG
by establishing a committee composed of members of the design and construction indus-
tries, the building code community, and State and local government entities, as well as
individuals with disabilities.
       34.    In 1999, based largely upon the report and recommendations of the adviso-
ry committee, the Access Board issued a notice of proposed rulemaking to update and
revise the 1991 ADAAG.
       35.    The Access Board issued final publication of revisions to the 1991
ADAAG on July 3, 2004.
       36.    On September 30, 2004, the DOJ issued an advance notice of proposed
rulemaking to begin the process of adopting the 2004 ADAAG revisions.
       37.    On June 17, 2008, the DOJ published a notice of proposed rulemaking cov-
ering Title III of the ADA.
       38.    The extended process of revising the 1991 ADAAG culminated with the
DOJ’s issuance of the 2010 Standards for Accessible Design (“2010 Standards”). The
2010 Standards incorporated the revised 2004 ADA Accessibility Guidelines
(“ADAAG”), as well as the requirements contained in subpart D of 28 C.F.R. Part 36.
The DOJ published the Final Rule detailing the 2010 Standards on September 15, 2010.
The 2010 Standards became effective on March 15, 2011.

                                 FACTUAL ALLEGATIONS

       39.    Defendant has discriminated against Plaintiff on the basis of his disabilities
by failing to comply with the requirements of the ADA and the ADAAG with regard to
“Nebraska Furniture Mart”. A specific, though not exclusive, list of unlawful physical

                                           -9-
  8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 10 of 17 - Page ID # 10



barriers and ADA violations present at “Nebraska Furniture Mart” which limit the ability
of persons in wheelchairs to access the facilities and/or to enjoy the goods, services,
privileges, advantages and/or accommodations offered therein on a full and equal basis,
includes the following:
          a. The “Nebraska Furniture Mart” customer parking lot(s) had over 1001 total
             parking spaces but had fewer than the required at least 21 accessible park-
             ing spaces complying with ADAAG 502, in violation of ADAAG 208.2.
             Plaintiff requires accessible parking spaces which comply with all elements
             of 502 (including location, width, length, signage, slope, and presence of an
             access aisle) to ensure he can park safely, make a safe transfer between his
             vehicle and wheelchair, and travel safely between the parking lot to the
             building entrance. The lack of appropriate accessible parking caused Plain-
             tiff to leave without patronizing “Nebraska Furniture Mart”.
          b. In the group of 8 parking spaces reserved as accessible parking spaces near
             the west building, the access aisles were narrower than 60 inches, in viola-
             tion of ADAAG 502.3. Plaintiff demands a compliant access aisle. In order
             to be a compliant access aisle, the access aisle must comply 502.3 govern-
             ing access aisles, and with the sloping requirements of 502.4. Plaintiff uses
             a wheelchair for mobility and needs a safe place to transfer between his ve-
             hicle and the parking lot.
          c. The nominal accessible route connecting the group of 8 parking spaces re-
             served as accessible parking spaces near the west building required travel-
             ing on a curb ramp steeper than 1:12, in violation of ADAAG 405.2. Steep
             curb ramps are more difficult for Plaintiff to use than compliant curb ramps
             and create the risk of uncontrolled descents and falls.


                                          - 10 -
8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 11 of 17 - Page ID # 11



      d. The group of 6 parking spaces reserved as accessible parking spaces near
         the west building were reserved with signs posted lower than 60 inches
         above the surface of the parking lot, in violation of ADAAG 216.5 and
         502.6. Low or missing signage makes it difficult for Plaintiff to find acces-
         sible parking, creates the risk of someone inadvertently parking in accessi-
         ble parking spaces or access aisles, and hampers the ability of law
         enforcement to enforce parking laws and regulations.
      e. These 6 parking spaces reserved as accessible parking spaces near the west
         building lacked adjacent access aisles, in violation of ADAAG 502.2.
         Plaintiff demands a compliant access aisle. In order to be a compliant ac-
         cess aisle, the access aisle must comply 502.3 governing access aisles, and
         with the sloping requirements of 502.4. Plaintiff uses a wheelchair for mo-
         bility and needs a safe place to transfer between his vehicle and the parking
         lot.
      f. The ramp connecting the group of 5 parking spaces reserved as accessible
         parking spaces near the west building and the nearby raised sidewalk was
         connected directly to a parking space rather than the accessible route, in vi-
         olation of ADAAG 502.7. Plaintiff uses a wheelchair for mobility and can-
         not get around a vehicle parked directly at the base of a curb ramp.
      g. 2 of the 3 parking spaces reserved as accessible parking spaces near the
         skyway between the east and west buildings lacked adjacent access aisles,
         in violation of ADAAG 502.2. Plaintiff demands a compliant access aisle.
         In order to be a compliant access aisle, the access aisle must comply 502.3
         governing access aisles, and with the sloping requirements of 502.4. Plain-




                                      - 11 -
8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 12 of 17 - Page ID # 12



         tiff uses a wheelchair for mobility and needs a safe place to transfer be-
         tween his vehicle and the parking lot.
      h. The group of 4 parking spaces reserved as accessible parking spaces near
         the east building were not reserved through posted signage, in violation of
         ADAAG 216.5 and 502.4. Missing signage makes it difficult for Plaintiff to
         find accessible parking, creates the risk of someone inadvertently parking
         in accessible parking spaces or access aisles, and hampers the ability of law
         enforcement to enforce parking laws and regulations.
      i. The group of 4 parking spaces reserved as accessible parking spaces near
         the east building had slopes in both the parking spaces and their adjacent
         access aisles exceeding 1:48, in violation of ADAAG 502.4. Slopes in park-
         ing spaces and access aisles make it more difficult for Plaintiff to make safe
         transfers.
      j. The 2 parking spaces in the group of 6 parking spaces reserved as accessi-
         ble parking spaces on the east side of the west building had a ramp project-
         ing in the shared access aisle, creating slopes steeper than 1:48 within the
         access aisle, in violation of ADAAG 502.4. Slopes in parking spaces and
         access aisles make it more difficult for Plaintiff to make safe transfers.
      k. The 4 parking spaces reserved as accessible parking spaces near Mrs B's
         Clearance & Factory Outlet Center were reserved with signs posted lower
         than 60 inches above the surface of the parking lot, in violation of ADAAG
         216.5 and 502.6. Low or missing signage makes it difficult for Plaintiff to
         find accessible parking, creates the risk of someone inadvertently parking
         in accessible parking spaces or access aisles, and hampers the ability of law
         enforcement to enforce parking laws and regulations.


                                      - 12 -
 8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 13 of 17 - Page ID # 13



      40.    The above listing is not to be considered all-inclusive of the barriers and
violations of the ADA encountered by Plaintiff or which exist at “Nebraska Furniture
Mart”. To qualify as an accessible parking facility, and for a parking space to qualify an
accessible parking space, the space must be located on an accessible route, the route
must be the shortest accessible route, the space must be marked by appropriate signage,
the space must be flanked by an access aisle, and the space and access aisle must comply
with sloping requirements. ADAAG 206; 208; 216, Chapter 4 including but not limited
to 402, 403, 404, 405, and 406; and 502 – including, but not limited to, 502.4 which
governs the floor or ground surfaces of both parking spaces and access aisles.
      41.    In order to fully remedy the discriminatory conditions, Plaintiff requires an
inspection of “Nebraska Furniture Mart” in order to photograph and measure all such
barriers to access and violations of the ADA and the ADAAG.
      42.    Compliance with the ADA standards, and the ADAAG is required by 42
U.S.C §§ 12182 and 12183 to the extent the facility was designed and constructed or al-
tered after January 26, 1993, and the violations to the ADAAG requirements are not a
result of compliance being structurally impracticable. 28 C.F.R § 36.401(a)(1).
      43.    In the alternative, to the extent any architectural elements were constructed
prior to that date, compliance with the ADA standards and the ADAAG is required by
42 U.S.C § 12182(b)(2)(A)(iv) because removal of architectural barriers is readily
achievable. Compliance with the ADA standards and the ADAAG is readily achievable
by Defendant due to the lack of difficulty and low cost of remedying the above-listed
barriers. Some of the above-listed violations can be remedied through the same measures
prescribed by federal regulation as examples of modifications that are “readily achieva-
ble”, including, but not limited to, creating accessible parking spaces. 28 C.F.R. §
36.304(b).


                                         - 13 -
  8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 14 of 17 - Page ID # 14



         44.   Compliance is also readily achievable due to the significant assistance
available to businesses. Section 44 of the IRS Code allows a Disabled Access tax credit
for small businesses with 30 or fewer full-time employees or with total revenues of $1
million or less, which is intended to offset the cost of undertaking barrier removal and
alterations to improve accessibility. Section 190 of the IRS Code provides a tax deduc-
tion for businesses of all sizes for costs incurred in removing architectural barriers, up to
$15,000.       See     ADA       Update:      A      Primer      for     Small     Business,
http://www.ada.gov/regs2010/smallbusiness/smallbusprimer2010.htm#tax             (Mar.   16,
2011).
         45.   As a person with a disability, Plaintiff Hillesheim has a personal interest in
having full and equal access to places of public accommodation and to the goods, ser-
vices, facilities, privileges, advantages or other things offered therein.
         46.   Without injunctive relief, Defendant’s failure to remove accessibility barri-
ers will continue to cause injury to Plaintiff, who will continue to be unable to inde-
pendently access “Nebraska Furniture Mart” and/or to enjoy the goods, services,
privileges, advantages and/or accommodations offered therein on a full and equal basis,
in violation of his rights under the ADA.

                         FIRST CAUSE OF ACTION
    Violations of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.

         47.   Plaintiff incorporates and realleges the above paragraphs.
         48.   Section 302(a) of Title III of the ADA, 42 U.S.C. §§ 12101 et seq., pro-
vides:

               No individual shall be discriminated against on the basis of
               disability in the full and equal enjoyment of the goods, ser-
               vices, facilities, privileges, advantages, or accommodations of
               any place of public accommodation by any person who owns,

                                            - 14 -
  8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 15 of 17 - Page ID # 15



              leases (or leases to), or operates a place of public accommo-
              dation.

       49.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimina-
tion to deny individuals with disabilities an opportunity to participate in or benefit from
the goods, services, facilities, privileges, advantages, or accommodations that is equal to
the opportunities afforded to other individuals.
       50.    Defendant has discriminated against Plaintiff and others in that it failed to
make its place of public accommodation fully accessible to persons with disabilities on a
full and equal basis in violation of 42 U.S.C. § 12182(a) and the regulations promulgated
thereunder, including the ADAAG, as described above. Plaintiff Hillesheim has been de-
nied full and equal access to “Nebraska Furniture Mart” and/or has been denied the op-
portunity to participate in or benefit from the goods, services, facilities, privileges,
advantages, or accommodations on a full and equal basis.
       51.    Defendant has failed to take any prompt and equitable steps to remedy its
discriminatory conduct. Defendant’s violations of the ADA and ADAAG are ongoing.
       52.    Defendant has failed to remove architectural barriers to full and equal ac-
cess by Plaintiff Hillesheim, even though removing the barriers was required and is readi-
ly achievable.
       53.    Defendant has discriminated against Plaintiff by failing to maintain the ac-
cessibility of his premises and by failing to institute policies and procedures to ensure the
maintenance of accessible features at his premises.
       54.    Plaintiff Hillesheim plans to visit “Nebraska Furniture Mart” again in the
near future. Plaintiff is without adequate remedy at law, has suffered and is suffering ir-
reparable harm, and reasonably anticipates that he will continue to suffer irreparable
harm upon his planned return visit to “Nebraska Furniture Mart” unless and until De-
fendant is required to remove the physical barriers to access and ADA violations that ex-

                                           - 15 -
  8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 16 of 17 - Page ID # 16



ist at Defendant’s place of public accommodation, including those set forth specifically
herein.
          55.      This Court has authority under 42 U.S.C. § 12188 to grant Plaintiff injunc-
tive relief, including an order requiring Defendant to make “Nebraska Furniture Mart”
readily accessible to and independently usable by individuals with disabilities to the ex-
tent required by the ADA and ADAAG, and/or to close “Nebraska Furniture Mart” until
such time as Defendant cures the access barriers.
          56.      Plaintiff has retained the undersigned counsel for the filing and prosecution
of this action, and is entitled to recover reasonable attorneys’ fees, litigation expenses and
costs from Defendant, pursuant to 42 U.S.C. §§ 12205, 12117, and 28 C.F.R. § 36.505.



WHEREFORE, Plaintiff respectfully requests:

                a. Plaintiff demands a trial in Omaha, Nebraska.
                b. That the Court issue a Declaratory Judgment that determines that Defend-
                   ant’s facilities, at the commencement of the instant suit, are in violation of
                   Title III of the ADA, 42 U.S.C. § 12181, et seq., and the relevant imple-
                   menting regulations including the ADAAG.
                c. That the Court award nominal damages.
                d. That the Court issue a permanent injunction, pursuant to 42 U.S.C.
                   § 12188(a)(2) and 28 C.F.R. § 36.504(a), enjoining Defendant from contin-
                   uing its discriminatory practices; including an order directing Defendant to
                   remove all barriers to the maximum extent feasible or in the alternative
                   make all readily achievable alterations to its facilities so as to remove phys-
                   ical barriers to access and make its facilities fully accessible to and inde-
                   pendently usable by individuals with disabilities to the extent required by

                                                - 16 -
 8:19-cv-00227-JMG-CRZ Doc # 1 Filed: 05/21/19 Page 17 of 17 - Page ID # 17



          the ADA; and also including an order requiring Defendant to make all rea-
          sonable modifications in policies, practices or procedures necessary to af-
          ford all offered goods, services, facilities, privileges, advantages or
          accommodations to individuals with disabilities on a full and equal basis.
       e. That the Court award Plaintiff his reasonable attorneys’ fees, litigation ex-
          penses, and costs of suit pursuant to 42 U.S.C. § 12205 and 28 C.F.R.
          § 36.505, or as otherwise provided by law; and
       f. That the Court issue such other relief as it deems just and proper, and/or is
          allowable under Title III of the ADA.



DATED: May 21, 2019

                                      /s/ Padraigin L. Browne
                                      Padraigin L. Browne (MN Bar # 389962)
                                      Browne Law LLC
                                      8530 Eagle Point Blvd, suite 100
                                      Lake Elmo, MN 55042
                                      E-mail: paddy@brownelawllc.com
                                      Phone: (612) 293-4805




                                       - 17 -
